Citation Nr: 0405279	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  94-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to February 1968, and again from April 1968 to 
November 1971, with service in the Republic of Vietnam from 
August 1966 to August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen his service connection claim for post traumatic stress 
disorder (PTSD).

It appears that the RO subsequently reopened the claim on the 
basis of new and material evidence in the form of various 
diagnoses of PTSD, and that the reopened claim was also found 
to be well grounded. In its January 2000 Remand on this 
issue, the Board concurred in these determinations, 
effectively reopened the claim, and remanded for further 
development of the veteran's asserted stressors. The case was 
again remanded in December 2000 for further development.

The veteran was accorded hearings before hearing officers at 
the RO in March 1993 and April 1999. Copies of transcripts of 
those hearings are of record.


REMAND

The veteran essentially asserts that he has PTSD as a result 
of stressful incidents in service, particularly in Vietnam, 
such as: (1) receiving a gunshot/shrapnel wound in April 1967 
from mortar attack while driving a truck from Cam Ranh Bay to 
Nha Trang; (2) having a military colleague die in that 
attack, (3) observing a woman tortured, (5) observing enemy 
prisoners pushed from U.S. helicopters to their deaths, and 
(6) observing corpses while working a burial detail upon his 
return to military service in Herminie, Pennsylvania in 1968. 

The service medical records include an April 1970 VA Hospital 
Summary of emergency treatment for lacerations to the right 
hand. The examining physician indicated that the veteran was 
on active duty and on leave at the time; previous history was 
not significant except for a history of herniorrhaphy one 
month after his entry into the service and after receiving 
fragment wounds to the groin which had been debrided; the 
patient had had multiple fragment wounds in the right groin 
area which were debrided under general anesthesia during 
active service duty.

The record also reflects that in December 1971, within a 
month after discharge from service, the veteran filed a claim 
for service connection for various conditions, including a 
right inguinal hernia and gun shot wound injury to the groin 
incurred in Vietnam in April 1967. He indicated on VA claim 
Form 21-526, treatment at the Air Force Base Hospital in Cam 
Ranh Bay for gunshot wound groin injury. During a February 
1972 VA examination, he reported a medical history of right 
inguinal hernia scar in December 1966, small piece shrapnel 
into same area in April 1967, right hand injury in April 
1970, and appendectomy in August 1970. On physical 
examination, the examiner noted: well-healed appendectomy 
scar, well-healed right inguinal hernia scar no herniation 
noted, states soreness in scar area - excision of subsequent 
shrapnel removal scar-hidden same scar. In an October 1972 
rating decision, the RO denied the claim for GSW of groin.

The record reveals that the veteran has been variously 
diagnosed with anxiety neurosis/disorder, features of PTSD, 
PTSD with secondary dysthymia, and on most recent July 2003 
VA examination, with dysthymia. Notably, on a December 1998 
VA compensation and pension examination, a clinical 
psychologist opined that the clinical records and examination 
supported a clinical diagnosis of PTSD and alcohol 
dependence. The examiner stated that reports of stateside 
burial detail assignments are impressive of a complex 
stressor which under conditions described, and with prior 
exposure to related horrors in the war zone, might reasonably 
constitute a traumatic stressor. Diagnosis was PTSD delayed, 
with secondary dysthymia, pending verification of stressor.

In its December 2000 remand, the Board noted that morning 
reports and sick call records for the 410th Transportation 
Company (410 Co) to which the veteran was assigned while in 
Vietnam, would assist in verification of the alleged shell 
fragment groin wound stressor asserted in April 1967, and 
that efforts should be made to obtain these records.  In 
response to the RO's requests for search of morning reports 
(MR's) of the 410 Co from October 1966 to April 1967, to 
verify any reference to a right groin shell fragment wound in 
April 1967 as alleged, NPRC advised that clinical records 
search required the name/number of the treatment hospital. 
The record does not reflect that this information was ever 
provided to NPRC.

After careful review and consideration of the record, the 
Board concludes that in light of the April 1970 VA Hospital 
Summary, in which the veteran reported a medical history of 
an April 1967 shell fragment wound to the groin while 
undergoing emergency treatment for an unrelated hand injury 
in April 1970, at a time when he had no apparent incentive to 
fabricate, and in light of its prior remand request, a 
clinical records search of April 1967 hospital treatment 
records should be obtained. The name of the treatment 
hospital identified by the veteran in his December 1971 VA 
Form 21-526 claim, (when such details would have been fresh 
in mind) i.e. (AFB Cam Ranh Bay hospital), and the number of 
the hospital should be provided by the RO.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should request a search of 
clinical records of hospitalization and 
treatment at (AFB Hospital), USAF 
Hospital in Cam Ranh Bay, for April 1967, 
for any evidence of treatment for a shell 
fragment gunshot wound to the groin area.

2.  If, and only if, objective evidence 
corroborating the occurrence of the 
claimed gunshot/shrapnel groin injury in-
service is received, the RO should 
arrange for the veteran to undergo VA 
psychiatric examination at an appropriate 
medical facility.  

3.  The entire claims file, to include a 
complete copy of this REMAND, and the 
report prepared by the RO, must be 
furnished to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented history and 
assertions.  However, in determining 
whether a diagnosis of PTSD is valid, the 
examiner is instructed that only the 
verified stressor(s) or an event that has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.

4.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
how the diagnostic criteria for the 
condition are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis as 
well as all symptoms and other factors 
that support the diagnosis.  The examiner 
also should also comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
typewritten report of the examination 
must include all examination findings and 
the complete rationale for any opinion 
expressed.  To help avoid future remand, 
the RO must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim. If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



